Citation Nr: 1711971	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  13-36 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a heart disability, claimed as coronary artery disease (CAD)/ ischemic heart disease (IHD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a July 2012 rating decision of the Sioux Falls, South Dakota, Department of Veterans Affairs (VA) Regional Office/Agency of Original Jurisdiction (RO/AOJ).  

In a July 2015 decision, the Board reopened and denied the matter of service connection for a heart disability.  The Veteran appealed that decision to the Court.  In April 2016, the Court issued an order vacating the July 2015 Board decision with respect to the denial of service connection for a heart disability (the Court did not disturb the portion of the Board decision which reopened the claim of service connection for a heart disability), and remanded that matter for readjudication consistent with the instructions outlined in a the April 2016 Joint Motion for Partial Remand (Joint Motion) by the parties.

In July 2016, the Board remanded this case to the RO for additional development necessary to ensure compliance with the terms of the April 2016 Joint Motion.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the April 2016 Joint Motion, the Board's July 2016 remand instructed that the Joint Services Records Research Center (JSRRC) be requested to search for records to determine the proximity of the Veteran's living quarters at Camp Friendship to the base perimeter at Korat Air Base in Thailand.  

Review of the record shows that this development has not been accomplished by the AOJ.  Rather, an October 2016 Memorandum from the AOJ characterizes this request as "misdirected development."  The Memorandum refers to the VA Adjudication Manual (M21-1MR) and notes that, although a request to JSRRC is required to determine Agent Orange exposure if such exposure cannot be conceded based on the Veteran's occupational specialty, the Air Force Historical Research Agency has issued a statement that "'Agent Orange was never used as a vegetation control agent on any USAF Thailand installation at any time'" and "JSRRC refers to the Air Force Historical Research Agency when verifying Agent Orange Exposure on US Air Force Bases in Thailand."  Notwithstanding the internal inconsistency suggested in this Memorandum (Agent Orange exposure can be conceded based on a Veteran's occupational specialty for service in an area where "Agent Orange was never used"); VA's Compensation and Pension Service (C&P) has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes and herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence.  

Accordingly, because the development requested in the July 2016 Board remand has not been accomplished, a second remand is necessary to ensure compliance with the Board's directive.  The United States Court of Appeals for Veterans Claims has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Please send a request to JSRRC to search for records to determine the proximity of the Veteran's living quarters at Camp Friendship to the base perimeter at Korat Air Base in Thailand.  

This request should specifically be accompanied by (1) the map submitted by the Veteran showing the proximity of Camp Friendship to the Korat Royal Thai Air Force Base perimeter, and, (2) the February 2014 Statement of Accredited Representative detailing the arguments in support of the Veteran's claim of Agent Orange exposure during his military service in Thailand and (3) the December 1971 Army Field Manual, Tactical Employment of Herbicides, indicating that a 500 meter buffer distance should be maintained (for spraying herbicides) to avoid damage to desirable vegetation.  

Any response from JSRRC (positive or negative) should be associated with the claims file.  If the AOJ is notified that additional information is needed from the Veteran to conduct a search for evidence that might corroborate his in-service exposure to herbicides, then the Veteran should be contacted and informed of the information needed.  If insufficient data is available to formulate a request within JSSRC guidelines, a memorandum to that effect should be prepared and associated with the claims file.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

